Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 2, 5-7, 12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 10-1709074 B1).
Regarding claim 1, Kim (Figures 13 and 14) teaches a wideband antenna array 100 comprising a first set of antenna elements 100-1 to 100-4 arranged in a circular manner to form a first tier, each element of the first set of antenna elements having at least one excitation port and is configured to be separately excitable via the at least one excitation port (para [0105] and [0109]); and wherein the wideband antenna array is configurable to operate in at least one of an omnidirectional mode, a sectorized mode, or a high-gain directional mode (para [0104], [0105] and [0109]).
Regarding claim 2, as applied to claim 1, Kim (Figures 13 and 14, para [0104] and [0105]) teaches that the wideband antenna array is configured to enable the formation of directional 
Regarding claim 5, as applied to claim 1, Kim (Figure 14) teaches that the first set of antenna elements is in a vertical arrangement and supports vertical polarization.
Regarding claim 6, as applied to claim 1, Kim (Figure 14) further teaches a second set of antenna elements arranged in a circular manner to form a second tier; wherein the first tier and the second tier are vertically arranged to form a cylinder.
Regarding claim 7, as applied to claim 6, Kim (Figures 13 and 14) further teaches a conductive wall 111/112 between the first tier and the second tier.
Regarding claim 12, as applied to claim 1, Kim (Figure 13) teaches that each element 100-1 to 100-4 is configured to conform to a wedge-shaped unit cell.
Regarding claim 14, as applied to claim 1, Kim (para [0053], [0056] and [0059]) teaches that each element is formed with a metal.
Regarding claim 15, as applied to claim 1, Kim (Figure 13) teaches that the first tier is configured to be formed by one or more modular structures.
Regarding claim 16, as applied to claim 1, Kim (Figure 13) teaches that at least the first tier is configured to be formed as an integrated structure.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 3, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 3, Kim teaches the claimed invention except explicitly mention that a circumferential spacing of the first set of antenna elements is based on a wavelength of a highest operational frequency of the wideband antenna array.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure a circumferential spacing of the first set of antenna elements based on a wavelength of a highest operational frequency of the wideband antenna array, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, Kim teaches the claimed invention except explicitly mention that a height of each element is based on a wavelength of a highest operational frequency of the wideband antenna array.

Regarding claim 13, Kim teaches the claimed invention except explicitly mention that each element is formed with a plastic material and is electroplated.
Kim teaches that each element being formed of metal.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form each element with a plastic material and is electroplated, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
5.	Claims 8-11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, Kim fails to further teach that the first set of antenna elements is in a dual-slant arrangement and supports orthogonal slant polarization.

Regarding claim 10, Kim fails to further teach that each element comprises a quadrature-type element having four excitation ports and supports dual-polarization.
Claim 11 would have been found allowable for at least the reason for depending on claim 10.
Regarding claim 17, Kim fails to further teach that each element comprises a stepped notch element.
Regarding claim 18, none of the prior art of record, either taken alone or in combination, teaches a conformal phased array comprising a plurality of quadrature-type elements, each element conforming to a wedge-shaped cell and comprising a plurality of conductive extrusions that provide mechanical support and continuity between adjacent elements; wherein the conformal phased array is configured to form directional beams throughout 360 degrees of azimuth coverage.
	Claims 19 and 20 are allowed for at least the reason for depending on claim 18.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
ElSallal (US 9,716,309) discloses a multi-beam circular antenna array.
Howard et al (US 2017/0125918) discloses a broadband antenna array comprising independently fed antenna elements.
Judd et al (US 2002/0113743) discloses a combination directional and omnidirectional antenna array comprising antenna elements arranged in a circular manner.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845